DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sun gear comprises an engagement section that engages an engagement section of the first spindle . . . wherein the first brake piston is configured to move along . . . a parallel axis that the sun gear rotates about” as recited in claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 11, the subject matter of “a sun gear comprises an engagement section that engages an engagement section of the first spindle . . . wherein the first brake piston is configured to move along . . . a parallel axis that the sun gear rotates about” is considered new matter.  The original disclosure states that “[t]he second sun gear 116 comprises an engagement section 118 that See ¶ 0051).  Furthermore, the drawings show that the second sun gear (116) is coaxial with the spindle and piston (30) (see e.g. FIG. 4).  Therefore, this newly amended subject matter is not supported by the original disclosure and is considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severinsson (US 2004/0192485).
Regarding independent claim 1, Severinsson discloses a brake system (see Abstract, FIGS. 1-3) comprising: a brake caliper (1) supporting a first brake piston (11) and a second brake piston (11) (see FIG. 1); a motor (3) and a torque distributing assembly (5, 6, 7, 8, 9, 10) configured to distribute torque from the motor to the first brake piston and/or to the second brake piston (see ¶ 0021); wherein the torque distributing assembly comprises a gear set that includes: a plurality of planet gears (19, 24) located in between a first sun gear (18) and a second sun gear (23), the first sun gear and/or the second sun gear are configured to rotate about an axis (see FIGS. 2, 3), and wherein during a brake apply or a brake release, one of the first brake piston and the second brake piston is configured to move along an axis that is the same as or parallel to the axis that the first sun gear and/or the second sun gear rotate about (see FIGS. 1-3).  
see FIG. 1).  
Regarding claim 3, Severinsson discloses that the gear set comprises two driving gears (10).  
Regarding claim 6, Severinsson discloses that the gear set comprises two driving gears (10) arranged in a common plane (see FIG. 1), wherein rotation of the planet gears about the axis causes both of the two driving gears arranged in the common plane to rotate (see e.g. ¶ 0032; FIGS. 2, 3).  
Regarding claim 7, Severinsson discloses that the two driving gears are connected together with a belt or gear (9) (see FIG. 2).  
Claims 1-3, 5-9, 11, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olschewski et al. (US 6,554,109).
Regarding independent claim 1, Olschewski discloses a brake system (see Abstract, FIG. 7) comprising: a brake caliper (1) supporting a first brake piston (A) and a second brake piston (B) (see Annotated FIG. 7, below); a motor (92) and a torque distributing assembly (94, 95) configured to distribute torque from the motor to the first brake piston and/or to the second brake piston (see FIG. 7; col. 4, line 64 to col. 5, line 3); wherein the torque distributing assembly comprises a gear set that includes: a plurality of planet gears (C) (see Annotated FIG. 7, below) located in between a first sun gear (D) and a second sun gear (E) (see Annotated FIG. 7, below), the first sun gear and/or the second sun gear are configured to rotate about an axis (see FIGS. 2, 3), and wherein during a brake apply or a brake release, one of the first brake piston and the second brake piston is configured to move along an axis that is the same as or parallel to the axis that the first sun gear and/or the second sun gear rotate about (see FIG. 7).  

    PNG
    media_image1.png
    1147
    866
    media_image1.png
    Greyscale

Regarding claim 2, Olschewski discloses that the motor comprises an output that is configured to rotate about an axis that is generally parallel to the axis about which the first sun gear and/or the second sun gear is configured to rotate about (see FIG. 7).  
see Annotated FIG. 7, above).  
Regarding claim 5, Olschewski discloses that the brake system comprises a spindle (H) at least partially located inside one of the first brake piston and the second brake piston (see Annotated FIG. 7, above), the second sun gear comprises an engagement section that is configured to engage an engagement section of the spindle so that rotation of the second sun gear causes the spindle to rotate (see FIG. 7; gear teeth of sun gear engage gears of spindle).  
Regarding claim 6, Olschewski discloses that the gear set comprises two driving gears (F, G) arranged in a common plane (see Annotated FIG. 7, above), wherein rotation of the planet gears about the axis causes both of the two driving gears arranged in the common plane to rotate (see FIG. 7).  
Regarding claim 7, Olschewski discloses that the two driving gears are connected together with a belt or gear (94).  
Regarding claim 8, Olschewski discloses that the brake system comprises a first spindle (H) at least partially located inside of the first brake piston (A) and a second spindle (I) at least partially located inside of the second brake piston (B) (see Annotated FIG. 7, above), wherein the torque distributing assembly comprises a first driving gear (F) in communication with the first spindle and a second driving gear (G) in communication with the second spindle, the first driving gear and the second driving gear are connected together via a connecting member (94) such that rotation of the first driving gear causes the second driving gear to rotate (see FIG. 7).  
Regarding claim 9, Olschewski discloses that the connecting member is a belt or gear (see FIG. 7).  
Regarding independent claim 11, Olschewski discloses a brake system (see Abstract, FIG. 7) comprising: a brake caliper (1) supporting a first brake piston (A) and a second brake piston (B) (see Annotated FIG. 7, above); a first spindle (H) at least partially located inside of the first brake piston (see see FIG. 7; col. 4, line 64 to col. 5, line 3): wherein the torque distributing assembly comprises a sun gear (E) that is configured to rotate about an axis (see Annotated FIG. 7, above), the sun gear comprises an engagement section that engages an engagement section of the first spindle (see FIG. 7; gear teeth of sun gear engage gears of spindle) so that rotation of the sun gear causes the first spindle to rotate about the axis (see FIG. 7), and wherein the first brake piston is configured to move along the same axis or a parallel axis that the sun gear rotates about during a brake apply or a brake release (see FIG. 7).  
Regarding claim 12, Olschewski discloses that the gear set comprises a plurality of planet gears (C) between the sun gear (E) and a second sun gear (D) (see Annotated FIG. 7, above).  
Regarding claim 16, Olschewski discloses that the motor comprises an output that is configured to rotate about an axis that is generally parallel to the axis about which the sun gear rotates about (see FIG. 7).  
Regarding claim 18, Olschewski discloses that the first brake piston and the second brake piston are located on the same side of a brake rotor (see FIG. 7).
Claims 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutelius et al. (US 2015/0129371) (hereinafter “Gutelius ‘371”).
Regarding claim 11, Gutelius ‘371 discloses a brake system (see Abstract, FIGS. 4-7) comprising: a brake caliper (6) supporting a first brake piston and a second brake piston (see ¶ 0059); a first spindle (18) at least partially located inside of the first brake piston (see e.g. FIG. 1), a motor (4) and a torque distributing assembly (50) configured to distribute torque from the motor to one or both of the first brake piston and the second brake piston (see ¶ 0061); wherein the torque distributing assembly comprises a sun gear (C) that is configured to rotate about an axis (see Annotated FIG. 7, below), the sun gear comprises an engagement section (60-left) that engages an engagement section (20) of the first see ¶ 0059), and wherein the first brake piston is configured to move along the same axis or a parallel axis that the sun gear rotates about during a brake apply or a brake release (see e.g. FIGS. 4, 5).  

    PNG
    media_image2.png
    348
    426
    media_image2.png
    Greyscale

Regarding claim 14, Gutelius ‘371 discloses that the gear set comprises two driving gears (60-right and 20-right) (see FIG. 5), wherein rotation of the planet gears about the axis causes both of the two driving gears to rotate (see e.g. ¶ 0059).  
Regarding claim 15, Gutelius ‘371 discloses that the two driving gears are connected together with a belt or gear (see ¶ 0045, “a transfer gear that is located between a shaft (e.g. shaft gear) and a drive gear”), and the gear set comprises a third driving gear (58) that rotates about axis that is the same as one of the axis that the first or second driving gears rotate about (see FIG. 7).  
Regarding claim 18, Gutelius ‘371 discloses that the first brake piston and the second brake piston are located on the same side of a brake rotor (see FIGS. 4, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olschewski et al. (US 6,554,109), as applied to claim 16, above, and further in view of Son et al. (US 2015/0167761).
Regarding claim 17, Olschewski does not disclose that the brake system comprises a gear train comprising one or more gears arranged in between the output and the motor and the gear set.  
Son teaches a brake system comprising a gear train (51, 52) comprising one or more gears arranged in between an output (61) and a motor (60) and a gear set (40) (see FIG. 1).
It would have been obvious to combine the gear train of Son with the device of Olschewski to provide a desired speed and/or torque conversion ratio of the actuator.  
s 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) (hereinafter “Gutelius ‘371”) in view of Gutelius et al. (US 2015/0204402) (hereinafter “Gutelius ‘402”).
Regarding independent claim 1, Gutelius ‘371 discloses a brake system (see Abstract, FIGS. 4-7) comprising: a brake caliper (6) supporting a first brake piston and a second brake piston (see ¶ 0059); a motor (4) and a torque distributing assembly (50) configured to distribute torque from the motor to the first brake piston and/or to the second brake piston (see ¶ 0061); wherein the torque distributing assembly comprises a gear set that includes: a planet gear (A) (see Annotated FIG. 7, below) located in between a first sun gear (B) and a second sun gear (C) (see Annotated FIG. 7, below), the first sun gear and/or the second sun gear are configured to rotate about an axis (see Annotated FIG. 7), and wherein during a brake apply or a brake release, one of the first brake piston and the second brake piston is configured to move along an axis that is the same as or parallel to the axis that the first sun gear and/or the second sun gear rotate about (see Annotated FIG. 7).  

    PNG
    media_image2.png
    348
    426
    media_image2.png
    Greyscale

Gutelius ‘371 does not explicitly disclose or clearly show a plurality of planet gears.  
see Abstract, FIGS. 3, 6) comprising a torque distributing assembly (50) having a plurality of planet gears (88) located between a first sun gear and a second sun gear (86) (see FIG. 6).  
Gutelius ‘371 appears to disclose in Figure 7 the same type of differential as disclosed in Figure 6 of Gutelius ‘402.  As such, it is believed that Gutelius ‘371 would have implicitly disclosed to one of ordinary skill in the art that a plurality of planet gears are disposed between the first sun gear and the second sun gear.  Alternatively, it would have been obvious to replace the differential of Gutelius ‘371 with the differential of Gutelius ‘402 to provide a complete and working differential that evenly distributes a braking force between two brake components (see e.g. Gutelius ‘402, ¶ 0008).  
Regarding claim 3, Gutelius ‘371 discloses that the gear set comprises two driving gears (20).  
Regarding claim 5, Gutelius ‘371 discloses that the brake system comprises a spindle (18) at least partially located inside one of the first brake piston and the second brake piston (see e.g. FIG. 1), the second sun gear comprises an engagement section that is configured to engage an engagement section of the spindle so that rotation of the second sun gear causes the spindle to rotate (see ¶¶ 0058, 0059; FIGS. 1, 4, 5).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) (hereinafter “Gutelius ‘371”), as applied to claim 11, above, and further in view of Gutelius et al. (US 2015/0204402) (hereinafter “Gutelius ‘402”).
Regarding claim 12, Gutelius ‘371 does not explicitly disclose or clearly show a plurality of planet gears.  
Gutelius ‘402 discloses a brake system (see Abstract, FIGS. 3, 6) comprising a torque distributing assembly (50) having a plurality of planet gears (88) located between a first sun gear and a second sun gear (86) (see FIG. 6).  
see e.g. Gutelius ‘402, ¶ 0008).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

June 16, 2021